Citation Nr: 0707739	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-28 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus with peripheral neuropathy to a result of exposure 
to herbicides.

2.  Entitlement to service connection for hypothyroidism to 
include as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for hypertension to 
include as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to March 
1973.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied service connection for 
type II diabetes mellitus with hypothyroidism, hypertension, 
and diabetic neuropathy.  

The Board has recharacterized the issues on appeal as 
entitlement to service connection for (1) type II diabetes 
mellitus with peripheral neuropathy as a result of exposure 
to herbicides; (2) hypothyroidism to include as secondary to 
type II diabetes mellitus; and (3) hypertension to include as 
secondary to type II diabetes mellitus.

The issues of service connection for hypothyroidism and 
hypertension, secondary to type II diabetes mellitus, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  It is reasonably probable that the veteran had service in 
the Republic of Vietnam during the Vietnam Era and is 
presumed to have been exposed to an herbicide agent in 
service. 

2.  The veteran's type II diabetes mellitus with peripheral 
neuropathy is etiologically related to active service.  




CONCLUSION OF LAW

Type II diabetes mellitus with peripheral neuropathy was 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an August 2001 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  In light of the Board's favorable decision, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a decision in the present appeal despite any 
inadequate notice.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  Thus, the Board finds that 
any such failure was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The RO shall address 
any notice defect regarding disability ratings and effective 
dates when effectuating the award.    

The veteran's service medical records, service personnel 
records, private treatment records, VA treatment records, and 
VA examinations have been associated with the claims file.  
The Board notes that clinical treatment records were not 
associated with service medical records.  The RO made an 
additional request for outstanding records from the National 
Personnel Records Center (NPRC) in August 2001.  A February 
2002 response indicates all available medical and personnel 
records had already been mailed.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  In A 
July 2004 lay statement, the veteran indicated that he had 
made efforts to obtain additional service records and 
evidence of trips in country to Vietnam to no avail.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  Thus, the Board finds that all available 
service records have been associated with the claims file.  
The record is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran claims that he was exposed to Agent Orange while 
in service.  A veteran, who had active service in the 
Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975, will be presumed 
to have been exposed to an herbicide agent during such 
service unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2006).  "Service in the Republic 
of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii) (2006).  In order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  

VA regulations provide that the following diseases shall be 
service connected if the veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma. 38 C.F.R. § 3.309(e) (2006). VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  

The veteran's Form DD-214 shows that he received the Vietnam 
Service Medal and the Republic of Vietnam Campaign Medal 
among other awards and decorations, showing that he may have 
served in Vietnam.  The Form DD-214 "remarks" section, 
however, appears to indicate that the veteran had service in 
Indochina, but not in Vietnam. 

Service medical records, which include an April 1969 
enlistment examination, a February 1973 separation 
examination, and a November 1970 line of duty determination, 
contain no complaints, diagnoses, or treatment for type II 
diabetes mellitus or related problems.  The Board notes that 
during his February 1973 separation examination, the veteran 
denied a family history of diabetes.     

The veteran has reported in various lay statements, that he 
was a part of the 354th fighter wing from September 1972 to 
April 1973, that he was stationed in Korat, Thailand, and 
that he had temporary duty in Bin Hoa, South Vietnam. (See 
February 2001 claim and Lay Statements dated June 2001, March 
2002, June 2003, and July 2004).  He indicated that aircraft 
and personnel were rotated back and forth between Korat, 
Thailand and Bien Hoa, South Vietnam in dual operations, and 
that he was exposed to herbicide agents in both Thailand and 
Vietnam. Id. 

The veteran submitted supporting documentation from a 
website, which indicates that the 354th Tactical Fighter Wing 
commenced combat operations in 1972 from Bien Hoa Air Base, 
South Vietnam, and Korat RTAFB, Thailand.  The veteran also 
submitted a Historical Inquiry, signed May 2002, which 
indicates that the 354th tactical fighter wing had a forward 
operating location at Bien Hoa Air Base, South Vietnam.  The 
information was located on the 354th Tactical Fighter Wing 
microfilm archive, October 1972 to December 1972, and it was 
noted that this information was also available from the Air 
Force Historical Research Agency at Maxwell Air Force Base, 
Alabama.  

A performance report dated January 1973, associated with the 
veteran's personnel records, shows that the veteran had was 
located at the 23rd Organizational Maintenance Squadron, 
England Air Force Base, with duty at Korat RTAFB, Thailand, 
between October 1972 and January 1973.  The veteran was 
ranked Sergeant with duty as a crew chief and aircraft 
maintenance specialist.  Comments noted that the veteran was 
an outstanding non-commissioned officer of great value to the 
354th Tactical Fighter Wing and the United States Air Force 
in its mission in Southeast Asia.  

The veteran's personnel records confirm that he had service 
in Korat RTAFB in Thailand between October 1972 and January 
1973.  Personal research submitted in support of his lay 
statements show that the veteran may have had additional 
service in Bien Hoa Air Base, South Vietnam.  If lay evidence 
presented by a veteran is found to be credible and ultimately 
competent, a lack of corroboration by official records is not 
an absolute bar to the veteran's ability to prove his claim 
based on that competent lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The veteran has 
submitted statements in which he reports temporary duty in 
South Vietnam.  These statements are not contradicted by the 
evidence of record.  The veteran's personnel records show 
that he was commended as an outstanding non-commissioned 
officer.  His reported temporary duty in Vietnam is 
consistent with the nature of his service.  In this case, the 
Board finds that the veteran's statements are credible, and 
adequately supported by objective evidence of record.  Thus, 
resolving the benefit of the doubt in favor of the veteran, 
the Board finds that the veteran had service in Vietnam 
during the Vietnam era and is presumed to have been exposed 
to an herbicide agent.  See 38 U.S.C.A. § 1116(f) (West 
2002); 38 C.F.R. § 3.307(a)(6)(iii) (2006).  

VA and private medical records show that the veteran has a 
current diagnosis of type II diabetes mellitus with 
peripheral neuropathy. (See VA Treatment Records,   May 2001-
May 2004; September 2001 VA Examination; Twin Lakes Family 
Medicine Treatment Records, March 2000 to February 2001; 
Human Health Care Plans, October 1985-May 1997 ).  The 
September 2001 VA examination assessed the veteran with 
diabetes mellitus, type II, with a history of Agent Orange 
exposure and clinical evidence of peripheral neuropathy.  
Type II diabetes mellitus and peripheral neuropathy are 
diseases subject to presumptive service connection under 38 
C.F.R. § 3.309(e).  Thus, the Board finds that presumptive 
service connection is warranted for type II diabetes mellitus 
with peripheral neuropathy based on exposure to herbicides 
used in the Republic of Vietnam during the Vietnam era.  See 
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. §§ 
3.307(a)(6)(iii); 3.309(e) (2006). 

C.  Conclusion

The evidence supports a finding that the veteran had service 
in Vietnam and he is presumed to have been exposed to an 
herbicide agent in service.  The veteran has a current 
diagnosis of type II diabetes mellitus with peripheral 
neuropathy.  Therefore, the Board concludes that presumption 
of service connection for type II diabetes mellitus with 
peripheral neuropathy is warranted based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.


ORDER

Service connection for type II diabetes mellitus with 
peripheral neuropathy as a result of exposure to herbicides, 
is granted.


REMAND

In light of the Board's grant of service connection for type 
II diabetes mellitus with peripheral neuropathy as a result 
of exposure to herbicides, the Board finds that it is 
necessary for the RO to consider, in the first instance, the 
issues of service connection for hyperthyroidism and 
hypertension, as secondary to service-connected type II 
diabetes mellitus, prior to appellate review of the veteran's 
claims.  
  
The VCAA requires that VA, upon receipt of a complete or 
substantially complete application for benefits, notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  During the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (CAVC) 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  See 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, the RO did not provide the veteran with 
adequate VCAA notice in regard to service connection for 
hyperthyroidism and hypertension as secondary to a service-
connected disability.  The RO should address all VCAA notice 
deficiencies on remand.  The veteran should be afforded an 
opportunity to submit any additional evidence in support of 
his claims.  

The Board notes that pursuant to VA's duty to assist, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2006).  

The RO should take any additional development as deemed 
necessary.  If the evidence shows that hyperthyroidism or 
hypertension may be related to service, or to service-
connected type II diabetes mellitus, and the RO finds that a 
VA examination is necessary for disposition of the claim, the 
veteran should be afforded such.

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to (1) the information and evidence 
necessary to substantiate the claim 
based on secondary service connection 
pursuant to 38 C.F.R. § 3.310 and (2) 
the information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  After all available evidence has been 
associated with the claims file, the RO 
should review the evidence and determine 
if further development is warranted for 
the remaining issues of service 
connection for hypothyroidism and 
hypertension.  The RO should take any 
additional development as deemed 
necessary.  If the RO finds that a VA 
examination is warranted, the claims 
folder should be made available to a VA 
examiner within the appropriate specialty 
for these disabilities for review prior 
to examination.  The examiner should 
state:  (1) whether it is at least as 
likely as not that hyperthyroidism was 
incurred in service; (2) whether it is at 
least as likely as not that 
hyperthyroidism is due to type II 
diabetes mellitus; (3) whether it is at 
least as likely as not that hypertension 
was incurred in service or within one 
year of separation of service; and (4) 
whether it is at least as likely as not 
that hypertension is due to type II 
diabetes mellitus.

3.  The RO should then review the record 
and readjudicate the veteran's claims. If 
the determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision. The veteran 
and his representative should be afforded 
a reasonable period in which to respond, 
and the record should then be returned to 
the Board for further appellate review, 
as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


